DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 7/27/2022 is acknowledged. Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al (US 4835249).
As to claims 1, 8, 10 and 11, Gallagher discloses a method for preparing polyetherimides which permits accurate control of the stoichiometry (col 3, lines 9-12). The method comprises forming a reaction solution (corresponding to the presently recited “monomer mixture”) comprising dianhydride, diamine and high-boiling aprotic solvent (corresponding to the presently recited volatile organic solvent) (col 3, lines 28-44). See Example I, wherein the exemplified monomers are BPADA (a bis(ether anhydride), and the species recited in instant claim 10) and p-phenylenediamine (as recited in instant claim 11). Gallagher teaches removing substantially all the solvent to form a dry solid prepolymer (col 7, lines 59-64), and in Example I, a prepolymer slurry was isolated by filtration, and a wet filter cake was vacuum dried (col 10). Therefore, Gallagher teaches removing volatile organic solvent to form a particulate solid as presently recited. Gallagher discloses subsequently melt polymerizing by heating above the glass transition temperature of the product (in a preferred range from 250-375 C) in an extruder (a single melt mixing device) (col 8, lines 3-20). 
While Gallagher teaches that the melt polymerization temperature must be higher than the product glass transition temperature, Gallagher fails to specifically teach that the melt polymerization temperature is 50-225 C higher than the glass transition temperature. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Gallagher’s melt polymerization step at any temperature above the glass transition temperature of the product and within Gallagher’s disclosed range of 250-375 C, including temperatures within the presently claimed ranges. 
Gallagher fails to specifically teach the standard deviation of anhydride-amine stoichiometry, as presently recited. However, Gallagher teaches that the process permits accurate control of the stoichiometry by preventing volatilization of diamine reactant (col 3, lines 1-12). Given Gallagher’s teaching that accurate control of stoichiometry is desirable, and can be achieved by preventing volatilization of diamine, the person having ordinary skill in the art would have been motivated to reduce variation in polyetherimide stoichiometry, and, it would have been within the level of skill in the art to do so. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Gallagher’s process for preparing polyetherimide by accurately controlling the stoichiometry, as disclosed by Gallagher, including an accurate control corresponding to a standard deviation within the presently claimed range of less than 0.4 mol%. 
As to claim 2, Gallagher teaches dissolving dianhydride and diamine in solvent (see, e.g., example I), but fails to teach that the mixture of dianhydride and diamine in solvent is formed by combining a mixture of dianhydride in solvent with a mixture of diamine in solvent. 
However, claim 2 does not recite active process steps of forming the monomer mixture. Rather, the process recited in instant claim 2 recites a monomer mixture which “is formed by” a specified process. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Therefore, the process recited in claim 2 encompasses processes utilizing a monomer mixture which is the same as a monomer mixture formed by the presently recited process (i.e., by combining separate dianhydride/solvent and diamine/solvent mixtures), but which is formed by a different process. No criticality has been demonstrated to the process of forming a mixture of dianhydride, diamine and solvent by combining a mixture of dianhydride in solvent with a mixture of diamine in solvent, as compared to a process of forming a mixture of dianhydride, diamine and solvent by adding dianhydride and diamine to a solvent. Because no such criticality has been demonstrated to the presently recited process of forming a monomer mixture, it is evident that Gallagher suggests a process according to claim 2, notwithstanding any difference in the method by which the monomer mixture in the process of Gallagher is made.
As to claims 3 and 4, Gallagher suggests a process according to claim 2, as set forth above. Gallagher teaches that chain terminating agents (corresponding to chain stoppers as presently recited) may be employed to control molecular weight, and discloses both monofunctional amines and anhydrides as examples thereof (col 6, lines 48-56). By the same reasoning set forth above for claim 2 regarding the patentability of product-by-process claims, Gallagher suggests monomer mixtures comprising dianhydride, diamine, solvent and chain stopper according to claims 3 and 4, notwithstanding any difference in the method by which the monomer mixture in the process of Gallagher is made.
As to claim 5, Gallagher teaches that the melt polymerization may be conducted under reduced pressure to facilitate removal of volatile components (col 8, lines 10-12).
As to claim 6, Gallagher teaches a molar ratio of dianhydride to diamine ranging from 0.8:1 to 1.2:1 (col 6, lines 15-19). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Gallagher’s polyetherimide utilizing any ratio of dianhydride to diamine within the disclosed range in order to achieve the desired molecular weight and terminal groups, including a dianhydride:diamine ratio corresponding to an excess of dianhydride relative to diamine (e.g., greater than 1:1 to 1.2:1).
As to claim 9, Gallagher teaches that the melt polymerization may be conducted under reduced pressure to facilitate removal of volatile components (col 8, lines 10-12). Gallagher fails to specifically teach suitable range of reduced pressures. However, given Gallagher’s disclosure, the person having ordinary skill in the art would have recognized that as the pressure in the melt polymerization decreases, the removal of volatile components is facilitated. Therefore, one would have been motivated to decrease the pressure in the melt polymerization to any appropriate level in order to achieve the desired rate of reduction of volatile components. It would have been obvious to the person having ordinary skill in the art, therefore, to have conducted Gallagher’s melt polymerization at a reduced pressure, as taught by Gallagher, by selecting any appropriate reduced pressure, including a reduced pressure within the presently claimed range of 5000 Pa or less.
As to claim 12, Gallagher teaches that the polyimide prepolymer is dried under vacuum to remove substantially all of the volatile materials (col 7, lines 61-64). Given Gallagher’s clear direction to decrease volatile content by drying under vacuum, it would have been obvious to the person having ordinary skill in the art to have dried Gallagher’s prepolymer under sufficient vacuum and/or for sufficient time to decrease the volatile (including solvent) material to a desired degree, including decreasing to a degree corresponding to the presently claimed range of 1000 ppm solvent or less.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al (US 4835249) in view of Young (KR 20160077479A, included machine translation cited herein).
The rejection over Gallagher above is incorporated here by reference. 
Gallagher suggests a process according to claim 1, as set forth above.
As to claim 2, Gallagher teaches dissolving the dianhydride and diamine in solvent (see, e.g., example I), but fails to teach forming a mixture of dianhydride in solvent and a separate mixture of diamine in solvent, prior to combining the dianhydride and diamine.
Young teaches a method for preparing a polyimide precursor solution and polyimide film [0001]. Young teaches that the molecular weight of a polyimide precursor is determined by the molar ratio of monomers introduced into the batch, which directly affects the physical properties of the film produced by the post process [0004]. Young discloses that, when monomers are introduced in a solid state (powder form) to a polymerization solvent, an appropriate molar ratio between the monomers is not formed, resulting in non-uniform physical properties of the polyimide precursor, and deterioration of mechanical properties [0005].  Young teaches that improved mechanical properties and product quality uniformity [0008] can be achieved by preparing a diamine solution [0011] and a dianhydride solution [0013], and adding the dianhydride solution to the diamine solution in the reaction tank in the dropwise state [0014]. See also [0016].
Considering Young’s disclosure, when preparing a polyimide via a process which requires a step of combining dianhydride, diamine and polymerization solvent, the person having ordinary skill in the art would have been motivated to prepare solutions of the diamine in reaction solvent and dianhydride in reaction solvent prior to combining the monomers in order to improve uniformity and mechanical properties. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide by initially forming a reaction mixture of dianhydride, diamine and solvent, as suggested by Gallagher, by preparing separate mixtures of the diamine in solvent and the dianhydride in solvent prior to combining them, as taught by Young, in order to improve the uniformity in Gallagher’s process. 
As to claim 3, modified Gallagher suggests a process according to claim 2, as set forth above. Gallagher teaches that chain terminating agents may be employed to control molecular weight, and discloses both monofunctional amines and anhydrides as examples thereof (col 6, lines 48-56). When utilizing a monofunctional anhydride agent, as disclosed by Gallagher, it would have been obvious to the person having ordinary skill in the art to have included the chain stopper in the dianhydride/solvent mixture, rather than in the diamine/solvent mixture, in order to prevent reaction between terminating agent and monomer prior to combining the diamine and dianhydride.
As to claim 4, modified Gallagher suggests a process according to claim 2, as set forth above. When utilizing a monofunctional amine agent, as disclosed by Gallagher, it would have been obvious to the person having ordinary skill in the art to have included the chain stopper in the diamine/solvent mixture, rather than the dianhydride/solvent mixture, in order to prevent reaction between terminating agent and monomer prior to combining the diamine and dianhydride.

Claim(s) 1, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvi et al (US 2005/0080228).
As to claims 1, 7, 8, 10 and 11, Silvi discloses a process wherein an oligomer mixture is prepared by the reaction of a dianhydride compound and a diamine compound in solvent [0027]. Silvi names several suitable reaction solvents, including methylene chloride and chloroform [0025], which correspond to a volatile organic solvent as presently recited (and to the species recited in claim 7). Silvi teaches an embodiment wherein the oligomer is formed from BPADA and m-phenylenediamine, which are bis(ether anhydride) and diamine monomers as recited in claims 1, 10 and 11.
Silvi teaches that solvent may be removed from the oligomer mixture before introducing it to an extruder by conventional means, such as in an evaporator or distillation apparatus separate from the reaction vessel or feed tank [0056]. Silvi fails to specifically teach that the solvent removal step results in formation of a “particulate solid.” However, low residual solvent is considered by Silvi to be an advantageous property in the final polyimide product [0045]. Additionally, Silvi teaches that oligomer mixtures comprising less than about 30 percent by weight solvent have undesirably high viscosity [0049]. Therefore, when carrying out the option disclosed by Silvi in [0056] wherein solvent is removed from the oligomer prior to introduction to the extruder, the person having ordinary skill in the art would have been motivated to continue Silvi’s disclosed step of removing the solvent from the oligomer (i.e., in an evaporator or distillation apparatus) until a dry oligomer product is obtained, in order to decrease the amount of residual solvent capable of being present in the ultimately formed polyimide, and, in order to avoid the processing difficulties associated with feeding a highly viscous material to an extruder. 
As evidenced by the instant specification (see [0037]), removal of dichloromethane solvent from a product of the reaction BPADA and m-phenylenediamine in an evaporator (rotovap) results in formation of a particulate solid. There is reasonable basis to conclude, therefore, that an oligomer formed from the same monomers (BPADA and m-PD) in the same solvent (dichloromethane), as suggested by Silvi, would form a particulate solid upon complete solvent removal. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a monomer mixture of BPADA, m-phenylenediamine and methylene chloride solvent, reacted the monomers to form an oligomer, and removed the solvent from the oligomer using an evaporator, as disclosed by Silvi, by continuing to remove the solvent until formation of a particulate solid occurs. 
Silvi teaches melt kneading (corresponding to the presently recited step of melt polymerizing) the oligomer in an extruder (corresponding to the presently recited single melt mixing device) to form polyimide at a temperature of about 120 C above the glass transition temperature of the polyimide product, which falls within the presently claimed ranges of 50-225 C (claim 1) and 50-150 C (claim 8) greater than the glass transition temperature of the product [0052], [0054].
Silvi fails to specifically teach the standard deviation of anhydride-amine stoichiometry, as presently recited. However, Silvi teaches that the disclosed method allows precise control of reaction stoichiometry [0057] by pre-reacting monomers in a batch step to ensure better control of the stoichiometry of the reactive system, and finishing polymerization once oligomers of the right polydispersity have been formed [0084]. 
Given Silvi’s teaching that precise control of stoichiometry is desirable, and can be achieved by pre-reacting monomers to form oligomers of the right polydispersity (and by adjusting any unexpected imbalance prior to introduction to the extruder [0057]), the person having ordinary skill in the art would have been motivated to reduce any variation in the stoichiometry of Silvi’s oligomer and resulting polyetherimide, and, it would have been within the level of skill in the art to do so. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Silvi’s process for preparing polyetherimide by precisely controlling the stoichiometry, as disclosed by Silvi, including a precise control corresponding to a standard deviation within the presently claimed range of less than 0.4 mol%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766